Citation Nr: 0810921	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-00 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip 
condition, to include degenerative joint disease of the hips, 
bilateral, status post hip replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that found that the veteran had not 
presented new and material evidence to reopen a previously 
denied claim of entitlement to service connection for a 
bilateral hip condition, to include degenerative joint 
disease of the hips, bilateral, status post hip replacement.  
The veteran perfected a timely appeal of this determination 
to the Board.

In April 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge in Washington, DC.

In June 2005, the Board reopened the veteran's claim of 
entitlement to service connection for a bilateral hip 
condition, to include degenerative joint disease of the hips, 
bilateral, status post hip replacement, on the basis that new 
and material evidence had been submitted, and remanded the 
service connection issue for further development.

During the April 2005 Board hearing, the veteran's 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
based on the veteran's current inability to work.  As this 
matter has not been developed and adjudicated in the first 
instance, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The record does not establish an in-service injury to the 
hips.

2.  The veteran's bilateral hip condition, to include 
degenerative joint disease of the hips, was not manifested 
during his period of service or within one year thereafter.


CONCLUSION OF LAW

A bilateral hip condition, to include degenerative joint 
disease of the hips, bilateral, status post hip replacement, 
was not incurred in or aggravated by service; and 
degenerative joint disease of the hips may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, May 2003 and 
July 2005 letters to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), these letters 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in July 2005.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in September 2007.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical and personnel records, Morning Reports of the 
veteran's unit for the period of November 1, 1973, to March 
30, 1974, post-service private medical treatment records, a 
letter from the veteran's private physician, VA medical 
treatment records, Social Security Administration records, a 
VA examination, a lay statement from a fellow serviceperson 
in support of the veteran's claim, the veteran's testimony at 
his April 2005 Board hearing, and written statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a bilateral hip condition, to include degenerative joint 
disease of the hips, bilateral, status post hip replacement.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a arthritis is manifest to a degree of 10 percent within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, in a statement received in June 2003, 
the veteran asserted the following: while serving in Korea, 
he had a splinter of bone taken out of his knee, which was 
not military related; after that, in January or February of 
1974, he was involved in a very bad truck accident; he was 
driving a truck at the end of a convoy and when the truck 
turned over he was thrown out of the truck into a freezing 
rice paddy; when he came to, he was not able to feel either 
of his legs and he climbed out of the rice paddy with upper 
body strength; after a very long time of lying on the side of 
the road, D. G. came back to the scene to pick up the remains 
of his truck, and found the veteran and took him to a 
hospital; his whole body was badly bruised from the accident; 
he had a short stay at the hospital, where a full cast was 
put on his left leg from the hip joint to his toes; and he 
was sent back to camp and placed on light duty profile.

Service medical records do not reflect complaints of or 
treatment for any hip condition or any other injury related 
to a motor vehicle accident.  Service medical records 
indicate repeated treatment for a left tibial tubercle, 
beginning in September 1973, which was noted to have been 
originally incurred two years prior to entry into service.  
Service medical records beginning January 1974 indicate the 
following: on January 7, 1974, the veteran was treated in the 
orthopedic clinic in the Army hospital for ganglion of the 
right wrist and excision of a loose body of the left tibial 
tubercle, and it was noted that it was expected that the 
swelling over the left tibial tubercle would decrease 
somewhat, but that it would remain larger than the opposite 
side; on February 14, the veteran was noted to have had a 
left leg injury, when he fell and hit his knee, and there was 
noted to be increased swelling and pain; on February 25, the 
veteran was treated for a venereal disease, and it was noted 
that the veteran was doing well, and has an enlarged tibial 
tubercle from an old Osgood-Schlatter disease; in April 13, 
1974, the veteran was seen after he fell on his left knee and 
was noted to have swelling and pain, and possible injury of 
an old surgery; on April 13, 1974, the veteran was diagnosed 
as having trauma to an old left tibial tubercle injury, and 
it was noted that the veteran had had old Osgood-Schlatter 
disease with surgery done at Hospital 121 the past fall, and 
that the veteran was diagnosed as having trauma to the tibial 
tubercle, and was to be treated at Hospital 121 orthopedics; 
on April 15, the veteran was treated with a cylinder cast, 
which was to be for three weeks; on April 19, 1974, the 
veteran was seen because his cast was hurting his left knee; 
on May 6, 1974, it was noted that the veteran had fallen on 
the right knee three weeks before, that he a prominent tibial 
tubercle, which had been casted until that day, with residual 
stiffness but no tenderness, and that he was discharged; and 
the veteran was treated again in July 1974 for another fall 
on the left knee.  On February 1975 separation examination, 
the veteran was noted to have had a normal clinical 
evaluation of the lower extremities, with surgical scar on 
the left knee noted, but no hip problems or other injuries 
noted.  In his February 1975 report of medical history, the 
veteran indicated that he did not have and had never had 
swollen or painful joints, bone, joint, or other deformity, 
arthritis, rheumatism, bursitis, or cramps in this legs. 

Morning Reports of the veteran's unit for the period of 
November 1, 1973, to March 30, 1974 do not indicate that the 
veteran was involved in any motor vehicle accident or 
sustained injuries from any such accident.

Extensive private medical treatment records, beginning in 
June 1995, indicate consistent medical treatment for hip, 
leg, and back conditions.  Such records indicate that in June 
1995, the veteran sustained significant injuries in a 
workplace accident, when he fell off a heavy machinery 
loader.  June 1995 x-rays indicated that degenerative changes 
were present in both hips.  In December 1996, the veteran 
complained of pain in the groin, and the veteran was 
diagnosed with bilateral hip arthritis with femoral marginal 
osteophyte formation and acetabular osteophyte formation, and 
the veteran's private physician at that time opined that the 
veteran's hip arthritis appeared to be something that had 
been developing gradually over a long period of time, and 
that it was likely that the arthritis was present prior to 
his June 1995 accident, and made worse by the accident.

On an August 1996 Social Security Disability application, the 
veteran indicated that, after his period of service, he had 
been a laborer from March 1975 to March 1978, a welder from 
June 1981 to June 1982, and a logger from January 1984 to the 
time of his June 1995 injury. 

A March 1997 private medical treatment note indicates that 
the veteran was injured rather severely in June 1995, and 
that the veteran presented with grinding pain in the groin 
area, which was felt to be related to osteoarthritis of the 
hip joints.  It was noted that such osteoarthritis may in 
some indirect way have been related to the veteran's June 
1995 injury, but that osteoarthritis would be a long-standing 
condition and apparently premature in onset in the veteran's 
early 40s, and was perhaps precipitated by the type of work 
he had been doing for so many years in tin timber clearing 
and logging business.

June 1998 private medical treatment records indicate that the 
veteran complained of severe bilateral hip pain, and, after 
x-ray examination, was diagnosed as having bilateral global 
hip disease.  The veteran underwent a right total hip 
arthroplasty in September 1998, and a left total hip 
arthroplasty in March 1999.

The veteran submitted a letter from D. G, received in 
February 2004.  In the letter, D. G. indicated that, when 
serving in Korea, he was dispatched to recover an overturned 
ammo truck, and when he arrived at the location of the 
overturned tuck, he found the veteran on the ground beside 
the truck, unable to walk.  D. G. furthermore indicated that 
he took the veteran to the medics at the camp, which were at 
the 121 hospital, and that he saw the veteran sometime later 
with a full cast on his left leg.

A March 2004 letter from the veteran's private physician, Dr. 
S., indicates that Dr. S. saw the veteran in August of 1995, 
following a workplace injury, that, at that time, the 
veteran's history did not specifically indicate his injury 
while in service, but that an anterior/posterior examination 
of his pelvis showed degenerative changes in both of his 
hips, establishing that a degenerative arthritic condition 
existed in the hips prior to his workplace accident.

At his Board hearing in April 2005, the veteran testified as 
follows: that, in January or February 1974,the veteran swiped 
a Korean Army vehicle, which flipped his vehicle over several 
times and ejected the veteran completely out of the vehicle, 
so that when he came too, he was in a rice paddy and had no 
feeling from the waist down; that he worked himself up to the 
other side of the road with his upper body strength; that D. 
G. found the veteran and rushed him back to the base, where 
he was sent to 121 Hospital; that at the hospital they did 
not find broken bones, but that his whole body was bruised 
badly and they put a cast on him from his toe all the way 
around his hips; that he did not stay in the hospital very 
long before they sent him back to duty; and that the first 
time he had seen a doctor for his hips was after the June 
1995 accident.  

The veteran was afforded a VA examination in May 2007, which 
included physical examination of the veteran and a review of 
the claims folder.  The examiner noted that the records 
failed to indicate that the veteran complained of any hip 
pain in service, or that the veteran was involved in a motor 
vehicle accident.  The VA examiner opined that, within a 
reasonable degree of medical certainty, the arthritic 
condition of both hips that the veteran suffered was not 
causally related to the motor vehicle accident sustained 
while on active duty in Korea.  The examiner explained that 
this was based on the fact that at no time during the review 
of the record did he mention problems with the lower back or 
hips, and that the medical care he received at that time 
appeared to be quite satisfactory.  The examiner noted that 
the March 2004 letter from Dr. S. indicated that the veteran 
had preexisting degenerative changes in the hips, but that 
the veteran worked as a logger, which required very heavy 
physical labor, with some twenty years prior to the onset of 
these symptoms, and the fact that he had been able to perform 
such work for so many years, together with the total absence 
of any symptoms related to hip problems while in the 
military, further substantiated the conclusion that the 
veteran did not have a causal relationship between this 
current hip problems and his military service injuries. 

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a bilateral hip condition, to include 
degenerative joint disease of the hips.  The record reflects 
that such bilateral hip condition is not etiologically 
related to any in-service motor vehicle accident, or to 
service in any other way.

First, there is no credible evidence establishing that the 
veteran suffered an in-service injury involving his hips.  
The Board acknowledges the veteran's contentions that, in 
January or February of 1974, he was involved in a very bad 
truck accident where he was thrown out of the truck, was not 
able to feel either of his legs, and was later found and 
taken to Hospital 121, and that his whole body was badly 
bruised from the accident and a full cast was put on his left 
leg from the hip joint to his toes.  The Board also 
acknowledges the February 2004 letter from D. G. indicating 
that, when serving in Korea, he was dispatched to recover an 
overturned ammo truck, and when he arrived at the location of 
the overturned tuck, he found the veteran on the ground, 
unable to walk, and that he took the veteran to the medics at 
the 121 Hospital and saw the veteran sometime later with a 
full cast on his left leg.  However, the veteran's service 
records do not substantiate these accounts.  The veteran's 
service personnel records are negative for any indication of 
a motor vehicle accident in which the veteran was injured, 
and Morning Reports of the veteran's unit for the period of 
November 1, 1973, to March 30, 1974 do not indicate that the 
veteran was involved in any motor vehicle accident or 
sustained injuries from any such accident.  Service medical 
records do not reflect complaints of or treatment for any hip 
condition or any other injury related to a motor vehicle 
accident.  On February 1975 separation examination, the 
veteran was noted to have had a normal clinical evaluation of 
the lower extremities, with surgical scar on the left knee 
noted, but no hip problems or other injuries noted.  In his 
February 1975 report of medical history, the veteran 
indicated that he did not have and had never had swollen or 
painful joints, bone, joint, or other deformity, arthritis, 
rheumatism, bursitis, or cramps in this legs.

Moreover, rather than substantiating the veteran's account of 
his in-service motor vehicle accident injuries, service 
medical records weigh against their credibility.  Although 
the veteran made repeated visits for medical treatment in 
service, which included visits during January and February 
1974 and numerous visits for orthopedic treatment involving 
his left knee, such records never indicate any motor vehicle 
accident.  The record does not reflect treatment for any 
major automobile accident, whereby the veteran was thrown 
from a vehicle, could not feel his legs, was badly bruised 
all over his body, and subsequently had to wear a cast on his 
leg; rather, it reflects repeated treatment for his left 
tibial tubercle condition in January, February, April and 
July 1974, several times for falling on his knee, one of 
which times he was treated with a cast on his left leg.  At 
no point during any of these visits was a motor vehicle 
accident or injuries therefrom noted by either an examiner or 
by the veteran, even though the alleged accident was major, 
with alleged injuries that were orthopedic in nature.  In 
light of both the consistent medical treatment of record, 
including orthopedic treatment during and after the period 
during which the alleged accident occurred, and the severe 
and orthopedic nature of the injuries that allegedly occurred 
as a result of the accident, the fact that such motor vehicle 
accident or injuries from such accident were not reported or 
noted anywhere in the service medical records weighs heavily 
against the credibility of the veteran's account of his motor 
vehicle accident and resulting hip injuries.  Thus, the Board 
finds that the record does not establish an in-service injury 
to the veteran's hips.

Second, the medical evidence of record does not establish 
that the veteran's bilateral hip condition, to include 
degenerative joint disease of the hips, was related service 
or within one year thereafter.  The May 2007 VA examiner 
opined that, within a reasonable degree of medical certainty, 
the arthritic condition of both hips was not causally related 
to a motor vehicle accident sustained while on active duty in 
Korea.  The examiner based this opinion on the fact that at 
no time during the review of the record did he mention 
problems with the lower back or hips, and that the veteran 
worked as a logger, which required very heavy physical labor, 
with some twenty years prior to the onset of these symptoms.  
The VA examiner noted that the fact that he had been able to 
perform such work for so many years, together with the total 
absence of any symptoms related to hip problems while in the 
military, further substantiated the conclusion that the 
veteran did not have a causal relationship between his 
current hip problems and his military service injuries.  The 
Board finds the VA examiner's opinion and explanation to be 
persuasive.  The Board also notes that the March 1997 private 
medical treatment note indicated that the veteran's 
osteoarthritis would be a long-standing condition and 
apparently premature in onset, and was perhaps precipitated 
by the type of work he had been doing for so many years in 
the timber clearing and logging business, and that the 
December 1996 private physician noted that the veteran's hip 
arthritis appeared to be something that had been developing 
gradually over a long period of time.  The Board furthermore 
notes that there is no medical opinion or other competent 
medical evidence indicating that a bilateral hip condition, 
to include degenerative joint disease of the hips, is likely 
etiologically related to an in-service injury or to the 
veteran's period of service in any way; or, was manifested 
within one year following his period of service.  Thus, the 
Board finds the competent medical evidence of record to weigh 
against the veteran's service connection claim.

Accordingly, service connection for a bilateral hip 
condition, to include degenerative joint disease of the hips, 
status post hip replacement, is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for a bilateral hip 
condition, to include degenerative joint disease of the hips, 
bilateral, status post hip replacement, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


